Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 11/04/2022. Claims 1-3 and 5-20 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 12 and 19 recite that “the sidewall pattern includes at least 3 layers of high modulus low shrinkage polymer cords” in lines 1 and 2. It is unclear what is meant by this recitation as the sidewall pattern seems to be referring to protrusions on the sidewall of the tire such as in figure 1 of the instant application. It is unclear how the polymer cords are supposed to be a part of the sidewall protrusions which make up the sidewall pattern. For examination purposes, the claim will be interpreted as the polymer cords being located inside the sidewall of the tire as a part of the carcass.
The term “high modulus low shrinkage” in claims 12 and 19 is a relative term which renders the claim indefinite. The term “high modulus low shrinkage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no recitation in the specification about what it means for a cord to be high modulus and low shrinkage. For examination purposes, the claims will be interpreted as polymer cords.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830 A1) as applied to claim 1 above, and further in view of Speziari et al. (US 2020/0156417 A1).
Regarding claim 1, Kuwano teaches a tire (Para. [0017]) comprising a plurality of block patterns (Fig. 1, Ref. Num. 18, 20, 22) that repeat around the circumference of the tire, a three-dimensional chamfered groove (Fig. 3, Ref. Num. 48; Para. [0032]) in the plurality of block patterns, and a plurality of independent block pattern (Fig. 1, Ref. Num. 16A, 16B, 16C) however, Kuwano does not teach that the chamfered groove is located in a middle portion of each block pattern.
In an analogous art, Speziari teaches a tire with lateral grooves (Fig. 1, Ref. Num. 9, 9a) where all the lateral grooves on the tire are chamfered (Fig. 2, Ref. Num. 15; Para. [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano with Speziari to have the lateral grooves be chamfered. This modification will help the block respond better to tangential stress and deform in a way to keep contact with the road (Speziari; Para. [0020]). When the lateral grooves of Kuwano are modified to have the chamfered portions to gain the benefits stated in Speziari, you will end up with groove 14A, which is in the middle of the s-shaped blocks, being chamfered.
Regarding claim 2, Kuwano teaches that the plurality of blocks (Fig. 1, Ref. Num. 16A) have an S shape. The S shape blocks of Kuwano do have a lateral groove dividing the S shape into two different pieces; however, that is consistent with the instant application in terms of having a lateral groove dividing the S shaped block.
Regarding claim 3, Kuwano teaches that the plurality of block patterns are located between a left shoulder and a right shoulder (Fig. 1, Ref. Num. 22).
Regarding claim 5, Kuwano teaches that the chamfered groove (Fig. 1, groove in the middle of the S shaped blocks) has a constant width; therefore, is most narrow throughout the entire groove as well as the middle portion.
Regarding claims 6, Kuwano teaches that the plurality of blocks has a wedge shape (Fig. 1, bottom half of block 16B).
Regarding claim 7, Kuwano teaches that the wedge shape is widest at a top part of the wedge shape (top of the bottom half of block 16B before the skinny section) and narrowest at a bottom part of the wedge shape (bottom of the bottom half of block 16B).
Regarding claim 8, Kuwano teaches that the tire comprises a plurality of reinforcing ribs (Fig. 2, Ref. Num. 49).
Regarding claim 9, Kuwano teaches that the plurality of reinforcing ribs (Fig. 2, Ref. Num. 49) are located at a bottom portion of a shoulder groove (Fig. 2, Ref. Num. 14C), and wherein one reinforcing rib of a plurality of reinforcing ribs connects two shoulder blocks (Fig. 2, Ref. Num. 16C).
Regarding claim 11, Kuwano teaches that the s shaped block (Fig. 1, Ref. Num. 16A) is angled at approximately 45 degrees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to angle the pattern block between 5 degrees and 45 degrees as Kuwano shows that the pattern block is angled at approximately a 45 degree angle.
	Regarding claim 14, Kuwano does not teach that this tire is a bias tire; however, as the benefits of the tread pattern will still occur for different internal tire constructions and bias tires are a known form of tire construction, it would have been obvious to one of ordinary skill in the art before the effective filing date to form this tire as a bias tire.
Regarding claim 15, Kuwano teaches that the tire can be used for truck and busses (Para. [0042]).
	Regarding claim 16, Kuwano teaches a tire (Para. [0017]) comprising a plurality of block patterns (Fig. 1, Ref. Num. 18, 20, 22) that repeat around the circumference of the tire, a three-dimensional chamfered groove (Fig. 3, Ref. Num. 48; Para. [0032]) in the plurality of block patterns, and a plurality of independent block pattern (Fig. 1, Ref. Num. 16A, 16B, 16C). Kuwano also teaches a plurality of reinforcing ribs (Fig. 2, Ref. Num. 49) are located at a bottom portion of a shoulder groove (Fig. 2, Ref. Num. 14C), and wherein one reinforcing rib of a plurality of reinforcing ribs connects two shoulder blocks (Fig. 2, Ref. Num. 16C). However, Kuwano does not teach that the chamfered groove is located in a middle portion of each block pattern.
In an analogous art, Speziari teaches a tire with lateral grooves (Fig. 1, Ref. Num. 9, 9a) where all the lateral grooves on the tire are chamfered (Fig. 2, Ref. Num. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano with Speziari to have the lateral grooves be chamfered. This modification will help the block respond better to tangential stress and deform in a way to keep contact with the road (Speziari; Para. [0020]). When the lateral groove in the middle of the S shaped blocks of Kuwano (Fig. 1, Ref. Num. 16A) are chamfered, the chamfered groove will be located in a middle portion of each block pattern.
Regarding claim 18, Kuwano teaches that the s shaped block (Fig. 1, Ref. Num. 16A) is angled at approximately 45 degrees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to angle the pattern block between 5 degrees and 45 degrees as Kuwano shows that the pattern block is angled at approximately a 45 degree angle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830 A1) and Speziari et al. (US 2020/0156417 A1) as applied to claim 1 above, and further in view of Buffetaud et al. (US 2018/0229557 A1).
Regarding claim 10, Kuwano and Speziari do not teach a sidewall pattern.
In an analogous art, Buffetaud teaches a sidewall pattern comprising protection devices (Fig. 1, Ref. Num. 10) that have a height (Fig. 2, Ref. Num. H) between 2 mm and 7 mm (Para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano and Speziari with Buffetaud to had a sidewall pattern of protection devices. This modification will protect the sidewall against obstacles the tire might come into contact with during running (Para. [0039]). Buffetaud does not expressly disclose a value of 2 mm to 4 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the thickness of the sidewall pattern within the claimed range since Buffetaud discloses the height of the sidewall pattern as between 2 mm and 4 mm (Para. [0027]), said range overlapping the claimed range.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830 A1) in view of Speziari et al. (US 2020/0156417 A1) and Buffetaud et al. (US 2018/0229557 A1) as applied to claim 10 above, and further in view of Reep et al. (US 2003/0217801 A1) and Lee et al. (US 2021/0207295 A1).
Regarding claim 12, Kuwano in view of Speziari and Buffetaud does not teach cords inside the sidewall of the tire.
In an analogous art, Reep teaches a tire that has a carcass (Fig. 1, Ref. Num. 10) located in the sidewall of the tire that has three different body plies (Fig. 2, Ref. Num. 11, 12, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano, Speziari, and Buffetaud with Reep in order to form the tire carcass out of three body plies. This modification will provide strength and durability to the tire for both normal inflation as well as low inflation running conditions (Reep; Para. [0029]). However, none of Kuwano, Buffetaud, nor Reep teach that the carcass cords are made of high modulus low shrinkage polymer cords.
In another analogous art, Lee teaches a cord for the carcass of a tire (Para. [0010]) that is made out of polymer (Para. [0053]) that has a high modulus (Para. [0081]) and low shrinkage (Para. [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano, Speziari, Buffetaud, and Reep with Lee to use this hybrid carcass cord. This modification will realize the high performance and light weight of a tire (Lee; Para. [0010]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830 A1) and Speziari et al. (US 2020/0156417 A1) as applied to claim 1 above, and further in view of Nakamura (US 2013/0263994 A1).
Regarding claim 13, Kuwano and Speziari do not teach the belt layers of the tire.
In an analogous art, Nakamura teaches a tire comprising a double-layer belt crown (Fig. 1, Ref. Num. 5a, 5b) that is made of steel cord (Para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano and Spezari with Nakamura to make the tire belt layer a double-layer belt crown made of steel cord. This modification will improve the durability of the belt (Nakamura; Para. [0021]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830 A1) in view of Speziari et al. (US 2020/0156417 A1) as applied to claim 16 above, and further in view of Buffetaud et al. (US 2018/0229557 A1).
Regarding claim 17, Kuwano in view of Speziari does not teach a sidewall pattern.
In an analogous art, Buffetaud teaches a sidewall pattern comprising protection devices (Fig. 1, Ref. Num. 10) that have a height (Fig. 2, Ref. Num. H) between 2 mm and 7 mm (Para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano and Speziari with Buffetaud to had a sidewall pattern of protection devices. This modification will protect the sidewall against obstacles the tire might come into contact with during running (Para. [0039]). Buffetaud does not expressly disclose a value of 2 mm to 4 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the thickness of the sidewall pattern within the claimed range since Buffetaud discloses the height of the sidewall pattern as between 2 mm and 4 mm (Para. [0027]), said range overlapping the claimed range.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830 A1) in view of Speziari et al. (US 2020/0156417 A1) and Buffetaud et al. (US 2018/0229557 A1) as applied to claim 17 above, and further in view of Reep et al. (US 2003/0217801 A1) and Lee et al. (US 2021/0207295 A1).
Regarding claim 19, Kuwano in view of Speziari and Buffetaud does not teach cords inside the sidewall of the tire.
In an analogous art, Reep teaches a tire that has a carcass (Fig. 1, Ref. Num. 10) located in the sidewall of the tire that has three different body plies (Fig. 2, Ref. Num. 11, 12, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano, Speziari, and Buffetaud with Reep in order to form the tire carcass out of three body plies. This modification will provide strength and durability to the tire for both normal inflation as well as low inflation running conditions (Reep; Para. [0029]). However, none of Kuwano, Speziari, Buffetaud, nor Reep teach that the carcass cords are made of high modulus low shrinkage polymer cords.
In another analogous art, Lee teaches a cord for the carcass of a tire (Para. [0010]) that is made out of polymer (Para. [0053]) that has a high modulus (Para. [0081]) and low shrinkage (Para. [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano, Speziari, Buffetaud, and Reep with Lee to use this hybrid carcass cord. This modification will realize the high performance and light weight of a tire (Lee; Para. [0010]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830 A1) in view of Speziari et al. (US 2020/0156417 A1) as applied to claim 16 above, and further in view of Nakamura (US 2013/0263994 A1).
Regarding claim 13, Kuwano in view of Speziari does not teach the belt layers of the tire.
In an analogous art, Nakamura teaches a tire comprising a double-layer belt crown (Fig. 1, Ref. Num. 5a, 5b) that is made of steel cord (Para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuwano and Speziari with Nakamura to make the tire belt layer a double-layer belt crown made of steel cord. This modification will improve the durability of the belt (Nakamura; Para. [0021]).
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the chamfered groove of Speziari is not in the middle portion of each block pattern therefore does not read on the limitations of claim 1. Speziari teaches chamfering lateral grooves across whole tread pattern including the central region as seen in figure 1 and paragraph 135. While applicant claims that the chamfers are in the tread band and not the central portion of the block, as the tread band is the circumferential piece of rubber that the whole tread is located on (Para. [0005]), the chamfers being located on the tread band does not exclude them from being located in the central region. Finally, if you modify the lateral grooves of Kuwano to have the chamfered portions to gain the benefits stated in Speziari, you will end up with groove 14A, which is in the middle of the s-shaped blocks, being chamfered which will meet the limitations of claim 1.
Regarding applicant’s argument that paragraph 21 clarifies the structure of claims 12 and 19, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and the specification does not clarify where the cords are located, whether that is within the sidewall of the tire as carcass cords or part of the raised pattern protruding from the sidewall of the tire.
Regarding claims 12 and 19, applicant argues that “high modulus low shrinkage” cords are terms of art and an example of such cord is given in the instant specification in paragraph 21. While modulus and shrinkage are known properties, there is no recognized range in the art for what constitutes “high modulus” or “low shrinkage” making these relative terms and that essentially any cord could be view as “high modulus low shrinkage” under these limitations. While there is an example cord given in the instant specification, that specific cord is not claimed and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and a preferred embodiment of a cord does not provide a standard for ascertaining the requisite degree of the modulus and shrinkage.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749